DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20, 21, 23, 24, 27, 28 drawn to a method for non-volatile storage a sequencing device and determining a set of binary data and encoding scheme.
Group II, claim(s) 30, 33-35, 37, 40, 42 drawn to a removable storage device with a case and a sequencing interface to transmit light.
Group III, claim(s) 81-83, 86, 92, 97, 98 drawn to a computer readable media with instructions for copying a polynucleotide at a particular location and transferring the copy to a read location and reading the copy.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Specifically, there is no common technical feature between all of the groups I, II, and III, and therefore the groups do not share the same special technical feature.
During a telephone conversation with Andrew Ulmer on 7/29/21 a provisional election was made without traverse to prosecute the invention of group I, claims 20, 21, 23, 24, 27, 28.  s 30, 33-35, 37, 40, 42, 81-83, 86, 92, 97, 98 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 20, 21, 23, 24, 27, 28, 30, 33-35, 37, 40, 42, 81-83, 86, 92, 97, 98 are pending, with claims 30, 33-35, 37, 40, 42, 81-83, 86, 92, 97, 98 withdrawn and claims 20, 21, 23, 24, 27, 28 being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 23, 24, 27, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
As to line 5 of claim 20, it is unclear how a sequencing device operates, and unclear what structure makes up the sequencing device? What makes up the device such that it can perform the function of sequencing by synthesis? The examiner requests that applicants clarify the sequencing device.
Regarding line 9 of claim 20, it is unclear what a fluidic device is attempting to describe.  What is this device and how does it interact with the flow cell? How is the fluidics device operating with the sequencing device as in line 10?
With respect to the types of fluids in line 9 of claim 20, it is unclear what applicants are attempting to define.  It is unclear what “type” is intending to convey where these limitations are rendered indefinite (see MPEP 2173.05(b)).
As to line 11 of claim 20, it is unclear how the determining is performed.  What determines, and what parameters are involved in enabling a determination to be made?
As to lines 12-14 of claim 20, it is unclear what is attempting to be recited. Specifically, line 11 requires that a set of binary data is determined based on the sequencing data and an encoding scheme. Yet, the encoding scheme is covering information from a binary format to a non-binary format associated with the sequencing data.  So what is the binary data set and how is the encoding scheme which is non-binary then used to determine a binary data set? 
Claims 21, 23, 24, 27, 28 are rejected based on further claim dependency.
As to claim 21, it is unclear how the sequencing data is based on the input data and the encoding scheme as in claim 21 when the encoding scheme is used with the sequencing data to provide a binary data set in claim 20. Specifically, the encoding scheme is used with the sequencing data to provide a result in claim 20, so it is unclear how the sequencing data is now being determined in claim 21 without clarification.
Regarding line 5 of claim 21, it is unclear what a synthesis device is attempting to define. This is not a known term and it is unclear what would or would not be required. What is a synthesis device?
As to claim 23, it is unclear what preparation fluid would or would not be able to remove a preservative coating.  Is any fluid being flowed sufficient to satisfy this limitation, or is there some chemical component of the preparation fluid that dissolves? What would or would not be a preparation fluid?
As to claims 23 and 24, it is unclear what “read and write operations” are attempting to define without further clarification. What is being read and written, and how are these operations defined within the scope of the current claim language.
In regards to line 4 of claim 24, it is unclear what a conditioning device is attempting to describe.  What is a conditioning device, and how does it condition?  Is it a temperature control device, or is something further required?
As to claim 24, it is unclear what temperature is required for read and write operations.  What temperatures are or are not being claimed? The examiner requests that the specific required temperature range be clarified.
In regards to line 4 of claim 27, it is unclear what a conditioning device is attempting to describe.  What is a conditioning device, and how does it condition?  Is the conditioning device just dispensing fluid? What is required by the “conditioning device” to enable dispensing? In claim 24, a conditioning device appears to control the temperature, yet in claim 27 the conditioning device is dispensing. Therefore, it is unclear what the conditioning device is defined by as this is not a known term, yet appears to be able to perform various functions.  Further, it is unclear what a preservative fluid is attempting to describe.  How does the preservative fluid form a coating?
As to claim 27, it is unclear what preservative fluid would or would not be able to provide a preservative coating.  Is any fluid being flowed sufficient to satisfy this limitation, or is there 
In regards to line 4 of claim 28, it is unclear what a conditioning device is attempting to describe.  What is a conditioning device, and how does it condition?  How does the conditioning device freeze dry? What is required by the “conditioning device” to enable freeze drying? In claim 24, a conditioning device appears to control the temperature, yet in claim 27 the conditioning device is dispensing, while in claim 28 the conditioning device is freeze drying.  Therefore, it is unclear what the conditioning device is defined by as this is not a known term, yet appears to be able to perform various functions.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US 20160356715; hereinafter “Zhong”) in view of Goldman et al (US 20150261664; hereinafter “Goldman”; already of record).
As to claim 20, Zhong teaches a method for non-volatile storage (Zhong teaches storing a cartridge/biosensor; [40, 41, 49, 59, 61, 89] Fig. 1, 4, 7-9) comprising: 
placing a removable storage device in a module interface of a storage instrument, the removable storage device comprising a flow cell, wherein the module interface is adapted to fix the removable storage device in a static position (Zhong teaches placing biosensor storage device into a cartridge/module, or alternatively teaches placing the biosensor/cartridge storage device into the module, where the cartridge/biosensor is engaged into the system to be fixed; Fig. 1, 4. Zhong teaches that the biosensor includes a flow cell with a plurality of wells 408; Fig. 7); 
operating a sequencing device to perform sequencing-by-synthesis on a polynucleotide within a well of a plurality of wells of the flow cell to determine a set of sequencing data that describes nucleotides of the polynucleotide (Zhong teaches flow cell in figures 7-9 with wells 408 that have reaction sites 414 to contain polynucleotides; [35, 90, 96, 114].  Zhong teaches sequencing-by-synthesis to determine sequencing data [3, 38, 69, 74], and also teaches light 
operating a fluidics device to provide one or more fluid types to the flow cell for sequencing-by-synthesis with the sequencing device (Zhong teaches providing reagents from a fluidic system; [30, 36, 40, 59, 72], Fig. 1-2. Zhong also teaches that in the SBS (sequence by synthesis), which would include synthesis and sequencing, that reagents are provided by fluidic control system; [3, 38, 69, 74]); and 
determine the set of sequencing data (Zhong; [3, 38, 69, 74]).  
Zhong does not teach determining a set of binary data based on sequencing data and an encoding scheme, wherein the encoding scheme describes a set of rules to convert information from a binary format to a non-binary format associated with the set of sequencing data. However, Goldman teaches the analogous art of sequencing and storing information in DNA (Goldman teaches reading/sequencing and writing storage information; Title [9]), using a flow cell (Goldman; [51, 53]), and determining a set of binary data based on sequencing data and an encoding scheme, wherein the encoding scheme describes a set of rules to convert information from a binary format to a non-binary format associated with the set of sequencing data (Goldman teaches a binary text file 210, which is then encoded to produce a non-binary DNA sequence; Figure 2, 7 [14, 32, 40, 46, 47, 49, 50]).  It would have been obvious to one of ordinary skill in the art to have modified the method of sequencing-by-synthesis of Zhong to have included an encoding scheme for writing data using DNA storage as in Goldman because Goldman teaches that encoding the data increases efficiency and decreases storage costs (Goldman; [81] Fig. 5), and because encoding for DNA storage are economically viable over the long term (Goldman; [79, 80]).
As to claim 21, modified Zhong teaches the method of claim 20 (see above), further comprising: receiving a set of input data; determining a set of input sequencing data based upon the set of input data and the encoding scheme; and operating a synthesis device to create an 
As to claim 24, modified Zhong teaches the method of claim 20, further comprising receiving a signal indicating that the removable storage device has been coupled with the module interface; and operating a conditioning device in response to the signal indicating that the removable storage device has been coupled with the module interface , wherein the conditioning device brings the flow cell to a predetermined temperature required for read and write operations (Zhong teaches a temperature control system 110 operated by a controller, where it receives a signal once the biosensor/cartridge storage device was placed into the module and the operations were ready to begin/initialize; [51, 58, 72, ] Fig. 1. The modification of the application of fluid in the flow cell of Zhong to perform read and write operations as in Goldman has already been discussed above in claim 20).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Goldman alone or in view of Wu et al (US 20080311122; hereinafter “Wu”).
As to claim 23, modified Zhong teaches the method of claim 20, further comprising receiving a signal indicating that the removable storage device has been coupled with the module interface; and operating the fluidics device to provide a fluid to the flow cell in response to the signal indicating that the removable storage device has been coupled with the module interface (Zhong teaches the fluidics device operating by a controller, where it receives a signal once the biosensor/cartridge storage device was placed into the module and the operations were ready to begin/initialize; see claim 20 above.  Zhong provides fluid to the module; [30, 36, 38, 40, 59, 69, 72, 74]), wherein the fluid enable the flow cell for read and write operations (The 
As best understood, Zhong also teaches the application of various fluids and reagents (Zhong; [59, 69]) where these fluids would serve as preparation fluids to remove a coating.  If modified Zhong is deemed to not specifically teach providing a preparation fluid adapted to remove a preservative coating, then Wu teaches the analogous art of nucleotide sequencing (Wu; [73, 141, 142, 143]) and where a coating is removed using a preparation fluid (Wu teaches rinsing to remove coating; [402]). It would have been obvious to one of ordinary skill in the art to have modified the initial processing step of providing fluid in the nucleotide sequencing process of modified Zhong to have first rinsed the wells as in Wu because Wu teaches that rinsing helps to remove coatings (Wu; [402]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Goldman alone or in view of Venkatesan et al (WO where US 20180207920 is used as the corresponding document; hereinafter “Venkatesan”).
As to claim 27, modified Zhong teaches the method of claim 20, further comprising: receiving a signal indicating that the removable storage device is to be dismounted from the module interface, and activating a conditioning device in response to the signal indicating that the removable storage device is to be dismounted from the module interface; wherein the activated conditioning device dispenses a fluid to the flow cell to thereby apply the fluid to the flow cell to the polynucleotides in the plurality of wells (Zhong teaches the fluidics device operating by a controller and user interface, where it receives a signal once the biosensor/cartridge storage device will be removed, the signal being the control signals sent to the fluid controller to provide fluid, prior to removal of the biosensor/cartridge before the next cartridge is to be placed into the module; see claim 20 above.  Zhong provides fluid to the module; [30, 36, 38, 40, 59, 69, 72, 74]).  
As best understood, Zhong also teaches the application of various fluids and reagents (Zhong; [59, 69]) where these fluids would serve as preservative fluids to provide a coating. If modified Zhong is deemed to not specifically teach a preservative fluid to apply a preservative coating to preserve and protect polynucleotides, then Venkatesan teaches nucleotide sequencing in a flow cell where a preservative coating to preserve and protect polynucleotides is provided (Venkatesan; [156, 172]). It would have been obvious to one of ordinary skill in the art to have modified the fluid flow on the nucleotides of modified Zhong to have included a preservative coating as in Venkatesan because Venkatesan teaches that the coating provides a functional attachment for nucleotides (Venkatesan; [156]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Goldman in view of Hage et al (US 20150209786; hereinafter “Hage”).
As to claim 28, modified Zhong teaches the method of claim 20, further comprising: receiving a signal indicating that the removable storage device is to be dismounted from the module interface, and-4-Serial No. 17/254,459 activating a conditioning device in response to the signal indicating that the removable storage device is to be dismounted from the module interface; wherein the activated conditioning provides fluid to preserve polynucleotides in the plurality of wells (Zhong teaches the a fluidics device as a conditioning device operating by a controller and user interface, where it receives a signal once the biosensor/cartridge storage device will be removed, the signal being the control signals sent to the fluid controller to provide fluid, prior to removal of the biosensor/cartridge before the next cartridge is to be placed into the module; see claim 20 above.  Zhong provides fluid to the module; [30, 36, 38, 40, 59, 69, 72, 74]).
Modified Zhong does not specifically teach activated conditioning in the form of freeze drying to preserve the polynucleotides prior to removal of the storage device.  However, Hage teaches the analogous art of nucleotides in wells which can include reagents, where the reagents in the wells are lyophilized (Hage; [122, 131]) It would have been obvious to one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798